internal_revenue_service department of the treasury number info release date index no washington dc person to contact elliot m rogers id no telephone number refer reply to cc it a - cor-117945-00 date date dear commissioner rossotti has asked me to respond to your letter dated date you urge the commissioner to increase the business standard mileage rate to reflect rising gasoline prices you also ask that he call on the general services administration to increase the reimbursement rate for federal employees who use their personal automobiles for official duties you note that the increased cost has particularly burdened federal employees who are also subject_to rising costs for health care housing and child care gasoline prices we realize increased gasoline prices are an economic burden however the cost of gasoline is only one part of the business standard mileage rate which includes fixed and operating automobile costs these costs include depreciation or lease payments maintenance and repairs insurance and license and registration fees in addition to gasoline and oil less than one-third of the cents per mile rate comes from the cost of gasoline and oil thus an immediate adjustment in the rate taking into account the recent increase in gasoline prices might not be significant setting the business standard mileage rate the rate is a national average amount determined by an annual study performed by an independent_contractor who is an expert in the cost analysis of business use of automobiles the contractor uses recent data from each state on the component costs of operating the most popular automobiles the contractor then combines this data to achieve a national composite cents-per-mile rate reimbursement rate for federal employees the general services administration uses the business standard mileage rate to pay reimbursements for automobile expenses to federal employees if the mileage rate paid_by the federal government is less than the employee’s actual expenses of using an automobile on government business the employee generally may claim the difference as a miscellaneous itemized_deduction on the employee’s federal_income_tax return of course an employee who uses actual expenses must be able to prove those expenses to the irs although rising gasoline prices can be a disadvantage for federal employees who are reimbursed at the standard mileage rate falling prices can work to their advantage for example cor-117945-00 although gasoline prices fell in for all of and through date reimbursement was at the rate that reflected the earlier higher prices we know that increased gasoline prices can be burdensome but commissioner rossotti does not have the legal authority to compel gsa to increase the reimbursement rate for federal employees although it is not administratively feasible to revise the business standard mileage rate more frequently than annually you may be sure that increased costs will be taken into account in the next adjustment i apologize for the delay in responding and hope this information is helpful to you please call elliot rogers identification_number at if you have any questions sincerely associate chief_counsel income_tax accounting by robert a berkovsky chief branch
